Jones, Judge:
The claimant, Mary Ann DeBolt, alleges in her petition that she was employed by the Department of Mental Health of the *165State of West Virginia in its summer work program at Colin Anderson Center, for the months of July and August, 1968; that she worked during the two months, and was paid for the month of July but not for the month of August; and that she is entitled to the sum of $400.00 for services performed and for which she received no compensation.
As required by Code 14-2-16 (3), the Attorney General of West Virginia investigated this claim and undertook negotiations with counsel for the claimant. As a result, it was determined from the records of the Department of Mental Health that there is justly due and owing to the claimant the sum of $177.42 for services rendered by her under contract with the Department, and the claimant has agreed to accept said sum in such settlement of her claim.
At the hearing of this matter, the foregoing facts were stipulated to be true, and it thus appearing that this is a claim which in equity and good conscience should be paid, an award is hereby made to the claimant, Mary Ann DeBolt, in the sum of $177.42.